Citation Nr: 1021791	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services rendered at Maine Medical 
Center (MMC) from May 4, 2007, to May 10, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) located in 
Togus, Maine, which disapproved a claim for payment of 
unauthorized inpatient/ancillary service provided for the May 
4, 2007 admission to MMC.  

This matter was previously before the Board in October 2009, 
at which time it was remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In its prior remand, the Board noted that it appeared from 
statements of the VAMC that the Veteran was service-connected 
with a combined 80 percent rating for: posttraumatic stress 
disorder (PTSD), 70 percent disabling; muscle injury, 10 
percent disabling; thigh muscle injury, 10 percent disabling; 
and superficial scars, 10 percent disabling, and that the 
Veteran had been rated totally and permanently disabled from 
September 12, 2002, and thus, his claim was considered under 
38 U.S.C.A. § 1728 (West 2002).  The Board indicated that it 
was unable to make such a finding at that point in the 
adjudication process as the claims folder, if any, had not 
been associated with the VA medical file.  Upon remand, the 
AOJ was to ascertain whether such claims folder was in 
existence and if so, was to associate such with the appellate 
record.  

In the March 2010 supplemental statement of the case, 
prepared in response to the Board remand, it was indicated 
that the claims folder was now at the Board.  The only file 
which is currently located at the Board is the file which 
contains the current appeal.  There is no medical history or 
prior rating determinations contained in the file that is 
currently located at the Board.  As such, an additional 
attempt should be made to ascertain whether a claims folder 
is in existence for this Veteran, and, if so, the claims 
folder should be associated with the appellate record.

In the October 2009 remand, the Board noted that treatment 
records from MMC for the time period from May 4, 2010, to May 
10, 2010, had not been associated with the claims folder.  
The Board requested that an attempt be made to obtain these 
records and that all requests be clearly documented.  

In conjunction with this request, the VAMC made two attempts 
to obtain these records from MMC by way of fax in November 
2009 and January 2010.  To date, there has been no reply to 
either fax request.  

In a January 2010 letter, the VAMC notified the Veteran's 
representative that two attempts had been made to obtain the 
records from MMC with negative results.  Therefore, it was 
requesting that the representative or the Veteran obtain 
inpatient/billing records for this admission and forward them 
to the VAMC so that they could respond to the Board remand.  
It was indicated on the letter that the Veteran had been 
carbon copied.  

The Veteran's representative, in his May 2010 written 
argument, indicated that the Board had not complied with the 
remand as the Veteran had not been notified directly that the 
two attempts to obtain the records had failed and as he was 
not given a chance to provide those records.  He noted that 
the request should have been sent directly to the Veteran 
with a carbon copy to his representative.  

The Board notes that a carbon copy of the letter to the 
Veteran would most likely suffice; however, the VAMC did not 
notify the Veteran that he was ultimately responsible for 
providing the evidence, in accordance with 38 C.F.R. § 3.159 
(e) (4).  Thus, the requirements were not technically met.  

In the October 2009 remand, the Board further noted that 
after review of the record, it was also unclear as to the 
exact amount of payment or reimbursement sought and whether 
the Veteran was seeking payment or reimbursement beyond the 
urgent coronary surgical revascularization performed at MMC 
in May 2007, i.e. hospital expenses incurred during the 
length of admission.  It further observed that it was also 
unclear whether the Veteran's private health plan contract, 
Blue Cross/Blue Shield would pay, in whole or part, for the 
treatment rendered in May 2007. 

The Board further noted that there were no findings in the 
record as to whether (or at what date) the Veteran finally 
exhausted, without success, action to obtain payment from his 
private health insurer.  See 38 C.F.R. § 7.1004(d)(1), (2), 
(3), (4). Without this pertinent information, the Board 
indicated that it was unable to adjudicate the claim. 

The Board requested that the AOJ ascertain the exact amount 
of payment or reimbursement sought by the Veteran and whether 
the Veteran was seeking payment or reimbursement beyond the 
urgent coronary surgical revascularization performed at MMC 
in May 2007, i.e. hospital expenses incurred during the 
length of admission.  The Board further requested that the 
AOJ ascertain whether the Veteran finally exhausted, without 
success, action to obtain payment from the 3rd party private 
health insurer, Blue Cross/Blue Shield, for the treatment 
rendered in May 2007.

In the March 2010 SSOC, the VAMC indicated that it had been 
informed during a telephone conversation with an MMC 
financial staffer that there was a zero balance remaining on 
an inpatient stay at MMC.  No additional information was 
supplied.  

The information supplied in the SSOC does not indicate the 
amount of payment that was made, and/or who made the payment.  
Such information is necessary in order to properly decide the 
Veteran's appeal.  

In its October 2009 remand, the Board also noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide. 
38 C.F.R. § 3.159(b) (2009).  The Board noted that VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

The Board noted that upon remand, it was to be ensured that 
all due process requirements were met.  The AOJ was to also 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The AOJ 
was also to ensure that it provided the Veteran with notice 
that met the requirements of the Court's decision in 
Dingess/Hartman noted above.  It does not appear that such 
notice was provided.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board were not complied with, 
the Board erred as a matter of law when it failed to ensure 
compliance.  Based upon the above, the requests set forth in 
the October 2009 remand have not been complied with.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The AOJ should ensure that all due 
process requirements are met under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ should ascertain whether a 
claims folder is in existence for this 
Veteran, and, if so, associate such with 
the appellate record.  All requests for 
records must be clearly documented.  

3.  The AOJ should provide the Veteran 
with a letter indicating what attempts 
were made to obtain treatment records 
dated from May 4, 2007, to May 10, 2007 
from MMC.  All requests for records must 
be clearly documented.  The AOJ should 
also inform the Veteran that he is 
ultimately responsible for providing the 
evidence in accordance with 38 C.F.R. 
§ 3.159 (e) (4).  All the criteria set 
forth in 38 C.F.R. § 3.159 must be 
followed.  

4. The AOJ should ascertain the exact 
amount of payment or reimbursement sought 
by the Veteran and whether the Veteran is 
seeking payment or reimbursement beyond 
the urgent coronary surgical 
revascularization performed at MMC in May 
2007, i.e. hospital expenses incurred 
during the length of admission.

5.  The AOJ should undertake development 
necessary to ascertain whether the 
Veteran finally exhausted, without 
success, action to obtain payment from 
the 3rd party private health insurer, 
Blue Cross/Blue Shield, for the treatment 
rendered in May 2007.  The AOJ should 
also undertake development to determine 
what party(ies) paid the Veteran's 
hospital bills and if the Veteran 
remained responsible for any unpaid bills 
relating to his period of hospitalization 
from May 4-10, 2007 at MMC.  

6.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the claim of 
entitlement to reimbursement or payment 
for the cost of unauthorized medical 
services rendered at MMC from May 4, 
2007, to May 10, 2007.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

